MEMORANDUM **
Appellant George Cotton (“Cotton”) appeals pro se the district court’s summary judgment in favor of Clark County (“County”) in his action alleging, inter alia, discrimination on the basis of age and. race and retaliation in violation of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981. We review the district court’s entry of summary judgment de novo. De-Grassi v. City of Glendora, 207 F.3d 636, 641 (9th Cir.2000). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court properly granted summary judgment on Cotton’s discrimination and retaliation claims because even assuming Cotton established a prima facie case, Cotton did not provide specific and substantial evidence that the County’s proffered reason for its actions — departmental reorganization — was a pretext for changing Cotton’s job title. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 892 (9th Cir. 1994). Nor did he offer significant statistical evidence demonstrating disparate impact. See Mayor v. Educ. Equality League, 415 U.S. 605, 621, 94 S.Ct. 1323, 39 L.Ed.2d 630 (1974) (deeming sample size of 13 to be statistically insignificant for purposes of proving discrimination).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.